DETAILED ACTION
Response to Amendment
The Amendment filed 18 November 2020 has been entered. Claims 1-18 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objection and 35 U.S.C. § 112(b) rejection previously set forth in the Non-final Office Action mailed 07 August 2020.
Response to Arguments
Applicant’s arguments filed 18 November 2020 have been fully considered and are rendered moot in view of the new ground(s) of rejection necessitated by amendment.
Examiner’s Note: On page 7 of the Applicant’s Remarks, regarding the nonstatutory double patenting rejection, the examiner acknowledges applicant’s intention to file a Terminal Disclaimer if the double patenting rejection is maintained after all other issues have been resolved in the rejection. Therefore, in light of the amendments, the nonstatutory double patenting rejection is currently maintained as to Claims 1-12 and 15-16 (see below).
Double Patenting
As noted above, the nonstatutory double patenting rejection is currently maintained as to Claims 1-12 and 15-16 (i.e., the claims are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-17 of U.S. Patent No.: 10,531,107 B2). Although the claims at issue are not identical, they are not patentably distinct from each other because not only the scope of the novel feature of the claims are the same (see Claims 1, 9-11, and 15 of the instant application and the corresponding patented Claims 1-5, 8, and 13-14 of U.S. Patent No.: 10,531,107 B2), but also, for instance, Claims 1, 11, and 15 of the instant application are broader in scope than the corresponding patented Claims 1-5, 8, and 13-14 of U.S. Patent No.: 10,531,107 B2. Moreover, in relation to dependent Claims 3 and 8, regarding a Network Abstraction Layer unit and delivery on the internet, the claims are only different in the sense of data transfer over the internet, which is well known in the art (OFFICIAL NOTICE).
Therefore, it is noted that allowing the claims of the instant application would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).

Claim Objections
Claims 1, 11, and 15 are objected to because of the following informalities:  
In Claim 1, line 6, Claim 11, line 7, and Claim 15, lines 5-6, each recitation of “two or more of hierarchies” should likely read - - two or more hierarchies - - .
Examiner respectfully requests from Applicant verification and requires appropriate correction regarding this matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11-12, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Schierl et al., Scalable Video Coding Over RTP and MPEG-2 Transport Stream in Broadcast and IPTV Channels (2009), hereby Schierl, in view of Tsukuba et al., US Patent Application Publication No.: 2015/0245046 A1, hereby Tsukuba, and in further view of Rossato et al., US Patent Application Publication No.: 2013/0322530 A1, hereby Rossato.
Schierl discloses the invention substantially as claimed. Regarding Claims 1, 11, and 15, Schierl discloses a transmission apparatus, a reception apparatus, and a reception method, comprising:
“circuitry (Abstract, Fig. 2, and page 65, SVC Overview, generally disclosing a codec) configured to:  
classify image data of pictures into a plurality of hierarchies (Abstract, Fig. 2; Figs. 4-5, and page 69, disclosing a base layer is transported in its own PID and SVC enhancements are transported in a separate PES with a separate PID assigned and further disclosing utilizing hierarchy descriptors), 
code the image data in each of the plurality of hierarchies (Abstract, Fig. 2; Figs. 4-5, and page 69, disclosing a base layer is transported in its own PID and SVC enhancements are transported in a separate PES with a separate PID assigned and further disclosing utilizing hierarchy descriptors), 
divide the plurality of hierarchies into a plurality of hierarchy sets (Abstract, Fig. 2; Figs. 4-5, and page 69, disclosing the distribution of SVC layers to different PESs, which are indicated by different PIDs in the TS) . . . , 
generate a plurality of video streams including coded image data in each of the plurality of hierarchy sets (Abstract, Figs. 2 and 4, and pages 69-70; Fig. 5, visually disclosing PES 1, PES 2, PES 3, and PES 4, and visually disclosing the predetermined number of video streams having coded image data of the picture in each of the divided hierarchy sets), and 
transmit the plurality of video streams to a receiver (pages 68-69, disclosing SVC over MPEG-2 Transport Stream; Abstract, Figs. 2 and 4-5; page 68, disclosing a program association table (PAT) is used, which is by default associated to PID=0 and identifies the different programs (TV channels); see also pages 69-70), wherein 
a decoding timing for the coded image data is set by constraints such that each of the pictures is sequentially decodable by the receiver (Schierl, Abstract, Figs. 2 and 4; Fig. 5, and page 70, disclosing PES 1 carrying the base layer, and discloses to allow continuous decoding, the decoding time stamps DTSs have equidistant (i.e., average) intervals (see, for example, PES 3 and 4); examiner notes that based on the teachings of Schierl, it would have been clear to one of ordinary skill in the art to be able to adjust/average timings of decoding based on priority levels; moreover, it is well within the level of one of ordinary skill to desirably select/refine when/where the averaging starts (see Schierl, Fig. 5, PES 3 and 4)).”
However, although Schierl generally discloses the structural features of the claims, Tsukuba does expressly disclose the structural features of a transmission apparatus and reception apparatus, comprising circuitry (see Tsukuba, Figs. 3, 5, 20, and 26, and paragraphs [0574]-[0575]).
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Schierl and Tsukuba (hereby Schierl-Tsukuba), to modify the transmission and reception apparatus/method of Schierl to use the structural features of circuitry as in Tsukuba. The motivation for doing so would have been to create the advantage of utilizing hierarchical moving imaging coding and decoding devices to be mounted in various devices that perform transmission, reception, recording, and playing of the movie image and further reduce a processing amount (see Tsukuba, Figs. 3, 5, 20, and 26, and paragraphs [0038] and [0574]-[0575]).
However, although Schierl-Tsukuba does not expressly disclose dividing the plurality of hierarchies into a plurality of hierarchy sets so that a lowest hierarchy set includes at least two or more of hierarchies and a hierarchy set higher than the lowest hierarchy set includes one hierarchy, Rossato does expressly disclose the following:
“. . . ,
divide the plurality of hierarchies into a plurality of hierarchy sets so that a lowest hierarchy set includes at least two or more of hierarchies and a hierarchy set higher than the lowest hierarchy set includes one hierarchy (Fig. 1A, disclosing a multiscale encoding and decoding system; Figs. 1E and 4A, and paragraphs [0096], [0328], [0332], [0334], and [0344], disclosing a hierarchical coding structure having a plurality of tiers LOQ#0-LOQ#4, in which LOQ#0 is recognized as the claimed hierarchy set higher than the lowest hierarchy set that includes one hierarchy, and LOQ#1-4, which are downblended and/or downsampled lower levels of quality, are recognized as the claimed lowest hierarchy set that includes at least two or more hierarchies; see also Figs. 4B-4C, disclosing similar configurations), . . .”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Schierl-Tsukuba and Rossato (hereby Schierl-Tsukuba-Rossato), to modify the transmission and reception apparatus/method of Schierl-Tsukuba to use the claimed division of the plurality of hierarchies as in Rossato. The motivation for doing so would have been to create the advantage of improving techniques for encoding, transmitting, and decoding residual data related to multiple samples of a signal (see Rossato, Figs. 1A, 1E, and 4A, and paragraphs [0026] and [0096]).
Regarding Claims 2, 12, and 16, Schierl-Tsukuba-Rossato discloses:
“wherein hierarchy identification information for identifying a hierarchy of each of the pictures is added (Schierl, Abstract, Figs. 2 and 5; Fig. 4, visually disclosing PIDj and “(Base layer)” k and PIDl (recognized as identification information of an enhancement layer); see also pages 69-70).”
Regarding Claim 3, Schierl-Tsukuba-Rossasto discloses:
“wherein the hierarchy identification information for identifying the hierarchy of each of the pictures is added (Schierl, Abstract, Figs. 2 and 5; Fig. 4, visually disclosing PIDj and “(Base layer)” (recognized as identification information of a base layer) and PIDk and PIDl (recognized as identification information of an enhancement layer); see also pages 69-70; see also Fig. 1, generally disclosing a NAL unit header) at a header portion of Network Abstraction Layer (NAL) unit of each of the pictures (Tsukuba, Figs. 5 and 7(c), and paragraph [0194]; see also Figs. 3, 20, and 26).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Schierl-Tsukuba-Rossato, to modify the transmission and reception apparatus/method of Schierl-Tsukuba-Rossato to use the claimed header portion of a NAL unit as in Tsukuba. The motivation for doing so would have been to create the advantage of providing relevant header information representing an identifier of a layer/sublayer to which the stored coded data belongs (see Tsukuba, Figs. 5 and 7(c), and paragraph [0194]; see also Figs. 3, 20, and 26).
Regarding Claim 4, Schierl-Tsukuba-Rossato discloses:
“wherein the plurality of hierarchy sets include a predetermined number of hierarchy sets (Schierl, Abstract, Fig. 2; Figs. 4-5, and page 69, disclosing the distribution of SVC layers to different PESs, which are indicated by different PIDs in the TS; see also Fig. 4, visually disclosing PIDj and “(Base layer)” (recognized as identification information of a base layer) and PIDk and PIDl (recognized as identification information of an enhancement layer); see also pages 69-70).”
Regarding Claim 5, Schierl-Tsukuba-Rossato discloses:
“wherein the plurality of video streams include a predetermined number of video streams (Schierl, Abstract, Figs. 2 and 4, and pages 69-70; Fig. 5, visually disclosing PES 1, PES 2, PES 3, and PES 4, and visually disclosing the predetermined number of video streams having coded image data of the picture in each of the divided hierarchy sets).”
Regarding Claim 6, Schierl-Tsukuba-Rossato discloses:
“wherein each of the pictures constitutes moving image data (Schierl, Abstract, Figs. 2 and 4, and pages 69-70; Fig. 5, visually disclosing PES 1, PES 2, PES 3, and PES 4, and visually disclosing the predetermined number of video streams having coded image data of the picture in each of the divided hierarchy sets).”
Regarding Claim 7, Schierl-Tsukuba-Rossato discloses:
“wherein the plurality of video streams are transmitted in a container in a format (Schierl, pages 68-69, disclosing SVC over MPEG-2 Transport Stream; Abstract, Figs. 2 and 4-5; page 68, disclosing a program association table (PAT) is used, which is by default associated to PID=0 and identifies the different programs (TV channels); Fig. 4, further disclosing a program map table (PMT) and PIDj, PIDk, and PIDl (identification information); see also pages 69-70).”
Regarding Claim 8, Schierl-Tsukuba-Rossato discloses:
“wherein the format is a multimedia container format used for delivery on the Internet (Schierl, pages 68-69, disclosing SVC over MPEG-2 Transport Stream; Abstract, disclosing layered multicast transmission over the Internet and further disclosing transport over IP/RTP, which is important for IPTV; Figs. 2 and 4-5; page 68, disclosing a program association table (PAT) is used, which is by default associated to PID=0 and identifies the different programs (TV channels); Fig. 4, further disclosing a program map table (PMT) and PIDj, PIDk, and PIDl (identification information); see also pages 69-70).”
Claim Rejections - 35 USC § 103
Claims 13-14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Schierl-Tsukuba-Rossato, and in further view of Atkins, US Patent Application Publication No.: 2013/0088644 A1, hereby Atkins.
Regarding Claims 13-14 and 17-18, although Schierl-Tsukuba-Rossato does not expressly disclose the claimed interpolation processing to match the frame rate of the image data of each of the pictures with a display capability, Atkins does expressly disclose the following:
“wherein the circuitry is further configured to perform a sub-sampling processing or an interpolation processing to match the frame rate of the image data of each of the pictures with the display capability (Figs. 3 and 4A-4C, and paragraphs [0013], [0015], [0063], [0071], and [0073], .”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Schierl-Tsukuba-Rossato and Atkins, to modify the transmission and reception apparatus/method of Schierl-Tsukuba-Rossato to use interpolation processing to match the frame rate of the image data of each of the pictures with a display capability as in Atkins. The motivation for doing so would have been to create the advantage of efficiently displaying image/video data based on the destination display capability relative to capabilities associated with the two or more layers (see Atkins, Figs. 3 and 4A-4C, and paragraphs [0013], [0015], [0063], [0071], [0073]).
Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M WALSH whose telephone number is (571)270-0423.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHLEEN M WALSH/Examiner, Art Unit 2482                                                                                                                                                                                                        

/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482